Case 8:20-cr-00366-WFJ-SPF Document 6 Filed 01/27/21 Page 1 of 1 PageID 16


                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA



  IN RE: Due Process Protections Act                 CASE NO. 3:20-mc-20-J-32


                      STANDING ORDER REGARDING
                     DUE PROCESS PROTECTIONS ACT

        Pursuant to the Due Process Protections Act, the Court confirms the

  United States’ obligation to produce all exculpatory evidence to the defendant

  pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny and orders

  the United States to do so. Failing to do so in a timely manner may result in

  consequences, including exclusion of evidence, adverse jury instructions,

  dismissal of charges, contempt proceedings, and sanctions.

        The Clerk is directed to enter this order in all criminal cases pending on

  October 21, 2020, or filed thereafter.

        DONE AND ORDERED in Jacksonville, Florida on December 1, 2020.
